Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change October 22, 2008 Item 3 News Release The news release dated October 22, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reportedthat diamond drilling in 2008 at its wholly-owned Snowfield project has outlined anew gold-copper zone. The Snowfield property is located 40 kilometers north of the town of Stewart in northern British Columbia and 15 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated October 22, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 22nd day of October, 2008 October 22, 2008 News Release 08-17 DRILLING DEFINES NEW GOLD-COPPER ZONE AT SNOWFIELD Vancouver, B.C. Silver Standard Resources Inc. is pleased to report that diamond drilling in 2008 at its wholly-owned Snowfield project has outlined a new gold-copper zone.The Snowfield property is located 40 kilometers north of the town of Stewart in northern British Columbia and 15 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. The new Snowfield North Zone measures approximately 700 meters by 800 meters and lies 500 meters east of Seabridge Gold’s Mitchell Deposit.Highlights of the 2008 Snowfield North program include: · MZ-10 which intersected 620 meters of 0.75 grams of gold and 0.17% copper per tonne, including 164 meters of 1.04 grams of gold per tonne and 0.18% copper; · MZ-13 which intersected 425 meters of 0.95 grams of gold per tonne and 0.20% copper, including 117 meters of 1.19 grams of gold and 0.27% copper per tonne; · MZ-20 which intersected 662 meters of 0.86 grams of gold per tonne and 0.18% copper, including 205 meters averaging 1.07 grams of gold per tonne and 0.18% copper; · MZ-23 which intersected 338 meters of 0.91 grams of gold per tonne and 0.18% copper.This hole ended in mineralization and was stopped due to drilling issues; · MZ-24 which intersected 637 meters 0f 0.55 grams of gold per tonne and 0.14% copper and ended in mineralization. Silver Standard’s 2008 Snowfield program comprised 16,945 meters of diamond drilling in 31 holes.Further results are pending for holes that tested the continuity of the Snowfield North Zone, which is open to the east and south, with deeper copper-gold intervals encountered in the 2007 Snowfield Zone program. In addition to assays from these outstanding drill holes, an updated resource estimate for the Snowfield property is anticipated in early 2009.For drill hole locations, see a new map that will be posted in the Snowfield project section of Silver Standard’s web site, www.silverstandard.com. Previously, Silver Standard had reported a block model resource estimate for the Snowfield Zone.This estimate was prepared by Doug Blanchflower, P.Geo., an independent qualified person, as defined by Canada’s National Instrument 43-101. Snowfield Gold Resource Summary – March 2008 (Based on a cut-off grade of 0.5 grams of gold/tonne) Category Tonnes (in thousands) Gold Grade (in g/tonne) Gold Grade (in oz/ton) Contained Gold (in ounces) Measured 1,449.8 2.18 0.063 101,500 Indicated 77,122.0 1.20 0.034 2,975,600 Inferred 14,350.0 1.01 0.029 466,200 Kenneth C. McNaughton, M.A.Sc., P.Eng., vice president, exploration, Silver Standard Resources Inc., is the qualified person responsible for the exploration program at Snowfield. [Source: Silver
